    Case: 1:19-cr-00532 Document #: 48 Filed: 12/16/20 Page 1 of 3 PageID #:232




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                   No. 19 CR 532
                v.
                                                   Judge Sharon Johnson Coleman
 ANDREW ANANIA

                               MOTION TO QUASH WARRANT

       Andrew Anania, by the Federal Defender Program and its attorney Santino Coleman,

respectfully requests that this Court quash the bench warrant pending in this matter. In support

of this motion, Mr. Anania states the following:

       On December 14, 2020, the pretrial officer issued a violation report, indicating that Mr.

Anania’s whereabouts were unknown after making several attempts to contact him, and

following attempts to determine whether he was at Stroger Hospital receiving emergency

medical treatment for breathing difficulties. The following day, on December 15, 2020, this Court

issued a bench warrant for Mr. Anania’s arrest.

       On December 16, 2020, Mr. Anania spoke with pretrial officer Pace Morrison (as

undersigned counsel confirmed with Mr. Morison), explaining that he sought treatment at Mount

Sinai Hospital, where he was held overnight (from December 13, 2020 until December 14, 2020)

for observation by medical staff. Given Mr. Anania’s whereabouts are known and because he is

now in touch with pretrial services, Mr. Anania requests that the bench warrant be quashed, and

that a hearing be scheduled to address the violation report.

       This request is also being made in light of the significant COVID-19 outbreak at the

Metropolitan Correctional Center, Chicago (MCC), where Mr. Anania would likely be placed
    Case: 1:19-cr-00532 Document #: 48 Filed: 12/16/20 Page 2 of 3 PageID #:233




upon arrest. Since his release on bond, Mr. Anania has been receiving essential medical treatment

and undergoing tests, all of which he cannot receive in custody. Moreover, the recent surge in

COVID-19 throughout the MCC, and the other facilities where federal pretrial detainees are held,

demonstrates that Mr. Anania’s arrest would place him at heighten risk of contracting a serious

form of COVID-19 due to his medical problems (particularly Lupus).

       Because Mr. Anania is presently in touch with pretrial services and his whereabouts are

known, and given the other reasons noted above, Mr. Anania respectfully requests that the bench

warrant be quashed, and that a hearing be set to address the violation report.

                                                            Respectfully submitted,

                                                            Federal Defender Program
                                                            John F. Murphy
                                                            Executive Director

                                                            By:    /s/ Santino Coleman




                                                2
    Case: 1:19-cr-00532 Document #: 48 Filed: 12/16/20 Page 3 of 3 PageID #:234




                                 CERTIFICATE OF SERVICE

       The undersigned, Santino Coleman, an attorney with the Federal Defender Program
hereby certifies that in accordance with FED.R.CRIM. P. 49, FED. R. CIV. P5, LR5.5, and the
General Order on Electronic Case Filing (ECF), the following document(s):

                               MOTION TO QUASH WARRANT

was served pursuant to the district court’s ECF system as to ECF filings, if any, and were sent
by first-class mail/hand delivery on December 16, 2020, to counsel/parties that are non-ECF
filers.




                                                    FEDERAL DEFENDER PROGRAM
                                                    John F. Murphy
                                                    Executive Director

                                                    By: s/ Santino Coleman
                                                     Santino Coleman




SANTINO COLEMAN
Federal Defender Program
55 E. Monroe, Suite 2800
Chicago, Illinois 60603
(312) 621-8300




                                                3
